Rose, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered December 9, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted on his pleas of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated, each occurring at a different time and place. County Court agreed to adjourn defendant’s sentencing for one year and sentence him to probation if he complied with written conditions of interim probation supervision (see CPL 390.30 [6]). He was subsequently charged with violating those conditions by, among other things, owning and driving a motor vehicle and purchasing and consuming alcoholic beverages. At the conclusion of a hearing, County Court determined that defendant had violated the conditions and sentenced him to two consecutive one-year jail terms.
Defendant contends on this appeal that his right to the effective assistance of counsel was violated by inadequate legal representation at the hearing. We disagree. Unlike a criminal action, a hearing of this type is akin to a probation revocation hearing, which is a summary proceeding where the standard of review is “a preponderance of the evidence” (CPL 410.70 [3]) and the sole issue is whether the defendant has violated a condition of probation (see People v Sawinski, 294 AD2d 667, 668 [2002], lv denied 98 NY2d 701 [2002]). To this end, defendant’s counsel cross-examined adverse witnesses (see People v Corbett, 299 AD2d 580, 581 [2002]), pursued a strategy of justifiable excuse and afforded defendant meaningful legal representation under the circumstances (see People v Haas, 245 AD2d 825, 826 [1997]).
Crew III, J.P., Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.